Exhibit 10.2
(ATTALUS CAPITAL LOGO) [y78742y7874201.gif]
July 1, 2009
Norm Sidler
National Investment Services, Inc.
737 North Michigan Avenue, Suite 15200
Chicago, IL 60611-6653

Re:    Referral Arrangement

Dear Norm:
     Attalus Capital, L.P. (the “Manager”) has been pleased to work with
National Investment Services, Inc. (“NIS”) during these past several years and
we look forward to continuing our excellent relationship with NIS for many years
to come. The purpose of this letter is to agree that the Amended and Restated
Investment Sub-Advisory Agreement dated as of December 1, 2006 by and between
the Manager and NIS (“Sub-Advisory Agreement”) will govern and supercede all
past joint business and past agreements (amended, restated and/or otherwise)
between the two parties, including all additional subscriptions made by such
past joint business and that this document will govern all new joint business
commencing on and after the date of this letter agreement (“Agreement”).

  1.   NIS shall continue to refer investors, including but not limited to,
jointly-trusteed employee benefit plans, governmental pension plans and any
other qualified purchaser (“Investor”) to the Manager with respect to one or
more investment vehicles sponsored by the Manager provided, however, effective
as of the date of this Agreement, all such referrals shall be governed by the
terms set forth in this Agreement.     2.   NIS will coordinate its introductory
services with the Manager’s own marketing efforts. As NIS identifies potential
Investors (“Prospects”) it will relay, in writing, the names of those Prospects
(each such notification is referred to in this Agreement as a “Referral Notice”)
to ensure there is no conflict between the two organizations. The Manager
reserves the right to reject any Prospect, and NIS understands that each
Prospect, regardless of its consultant, will be treated as a separate Prospect
and Investor. The Manager acknowledges that a new Prospect, not listed on the
Referral Notice, may arise as a result of an existing relationship. If such an
event occurs, the Manager and NIS agree to discuss in good faith the handling of
such accounts. NIS, consistent with any fiduciary or other obligations it may
owe to those Prospects, will recommend that the Prospects meet with and
entertain proposals from the Manager’s personnel. NIS will also

 



--------------------------------------------------------------------------------



 



      help the Manager in establishing relationships with Prospects referred by
NIS. NIS represents and warrants that its entry into this Agreement will not
violate any of its prior or current agreements, orders, or obligations.

  3.   If a Prospect referred by NIS becomes a client of the Manager, the
Manager shall notify NIS via e-mail or in writing with five (5) days after such
Prospect has become a new client of the Manager. The Manager will pay a referral
fee to NIS equal to a percentage of the fees received from the new client. The
referral fee is further described in Paragraph 5 of this Agreement. As used in
this Agreement, a “Prospect” means an Investor that (i) was first identified and
contacted by NIS; (ii) has been identified on a Referral Notice furnished by NIS
to the Manager pursuant to Paragraph 2 above; and (iii) has signed and dated an
Acknowledgment of Receipt, a copy of which has been delivered to the Manager by
NIS pursuant to Paragraph 7 below. NIS will bear all expenses incurred by it in
soliciting Prospects under this Agreement, except in those limited instances
where the Manager specifically agrees in advance in writing to reimburse NIS for
reasonable travel, entertainment or other expenses. Notwithstanding any
provision of this Agreement to the contrary, the Manager will not be obligated
to pay NIS any referral fee if, in the opinion of independent legal counsel
mutually agreed upon by the parties, such payment would violate any law, rule or
regulation to which the Manager is subject. The cost of such independent legal
counsel will be shared equally by the parties to this Agreement.     4.   NIS
will perform services under this Agreement in accordance with this Agreement,
the Manager’s instructions concerning the Investment Advisers Act of 1940
(“Advisers Act”), U.S. Securities and Exchange Commission (“SEC”) rules and
regulations thereunder, and other applicable U.S., state, or local law. The
Manager will supply NIS with relevant material information and materials
relating to the obligations imposed on solicitors under U.S. laws and
regulations. NIS agrees to read and understand these materials and seek
clarification regarding these materials from the Manager if needed.     5.   In
compensation for performance of this Agreement, NIS will receive the following
percentages per annum of the fees received by the Manager, which shall be paid
quarterly in arrears for each Investor based upon the period during which such
Investor became a client for so long as they remain a client of the Manager
irrespective as to whether the Agreement is then in effect, in accordance with
the fee schedules as set forth in this paragraph:

(Schedule 4) From July 1, 2009 and thereafter:

      Period Prospect became Investor   % per annum of fees received by the
Manager(1)(2) First 12 months   20% Thereafter   15%

 



--------------------------------------------------------------------------------



 



(Schedule 3) From December 1, 2006 to May 31, 2009:

      Period Prospect became Investor   % per annum of fees received by the
Manager (1)(3)(4) First 12 months   20% Second 12 months   15% Thereafter   10%

(Schedule 2) From March 2004 to November 30, 2006:

      Period Prospect became Investor —   % per annum of fees received by
Overall Management Fee   the Manager (1)(3)(5) 1.5%   33% From 1.25% to Less
than 1.5%   25% Less than 1.25%   28 basis points

(Schedule 1) Exception Schedule: Notwithstanding the above schedules, NIS will
receive fees with respect to Plumbers, and the combined assets of Pipefitter
National Pension Fund and LIUNA National (Industrial) Pension Fund and LIUNA
Staff & Affiliates Pension Fund in accordance with the following schedule:

      Overall Management Fee   % per annum of Net Asset Value (6) 1.25%   .35%
1.00%   .20%

 

Notes:    

(1)   Under this schedule, the Manager will receive a minimum of at least .90%
of net assets, irrespective of the percentages as set forth in the schedule.  
(2)   Any additional funds received from these respective clients, which become
fund investors during this time period, will be classified as add on
investments. NIS will receive 100% of the calculated fees under the schedule,
whether NIS is or is not present in the finals presentation.   (3)   Any
additional funds received from these respective clients, which became fund
investors during this time period, that is less than 10% of the existing
holdings (at time of additional investment, prior to adding the new funds) will
have the fees calculated under Schedule 3 and will be classified as add on
investments. Any additional funds received from these respective clients that is
10% or greater of the existing holdings (at time of additional investment, prior
to adding the new funds) will have their fees calculated under Schedule 3 and
will be classified as new investments.   (4)   NIS will receive 50% of
calculated fees under the schedule, if NIS was not present in the finals
presentation.   (5)   Any additional funds received from these respective
clients, which became fund investors during this time period, that is less than
10% of the existing holdings (at time of additional investment, prior to adding
the new funds) will have the fees calculated under Schedule 2 and will be
classified as add on investments. Any additional funds received from these
respective clients that is 10% or greater of the existing holdings (at time of
additional investment, prior to adding the new funds) will have their fees
calculated under Schedule 3 and will be classified as new investments.

 



--------------------------------------------------------------------------------



 



(6)   Any additional funds received from these respective clients that is less
than 10% of the existing holdings (at time of additional investment, prior to
adding the new funds) will have the fees calculated under Schedules 1 and will
be classified as add on investments. Any additional funds received from these
two respective clients that is 10% or greater of the existing holdings (at time
of additional investment, prior to adding the new funds) will have their fees
calculated under Schedule 3 and will be classified as new investments.      
Schedules 1, 2 and 3 memorialize the past compensation arrangements as agreed
between NIS and the Manager for introductory services prior to the date of this
Agreement.       The Manager represents that the compensation paid to NIS will
not result in additional charges or costs to the Manager’s clients. The Manager
will pay the relevant referral fee amounts within 30 days following the receipt
of the applicable fees from such Investor.

  6.   NIS will not be an employee, agent or officer of the Manager, but will
have the status of an “independent contractor.” Additionally, NIS shall have the
status of an “unaffiliated solicitor” as contemplated by Rule 206(4)-3 adopted
under the Advisers Act. NIS will not render any investment advice on behalf of
the Manager. NIS is not authorized to act on behalf of or bind the Manager
except as provided in this Agreement. NIS is not authorized to enter into any
agreement or undertaking on behalf of the Manager. No agreement between the
Manager and a Prospect will become effective until it is accepted by the
Manager.     7.   NIS will provide the following documents to each Prospect who
agrees to meet with or entertain a proposal for services by the Manager:
(a) Part II of the Manager’s Form ADV (or a substitute brochure prepared by the
Manager), and with respect solely to a separately managed account (b) NIS’
Disclosure Statement pertaining to the Manager, a specimen copy of which is
attached as Exhibit A. These documents are to be provided to the Prospect at the
time NIS recommends the Manager to the Prospect or otherwise solicits the
Prospect for the Manager. Additionally, with solely respect to a separately
managed account, NIS will obtain from each Prospect, and promptly forward to the
Manager, a signed and dated Acknowledgment of Receipt of the documents referred
to above (see Exhibit A). NIS will not make any representations regarding the
Manager that are false or misleading or in any way inconsistent with, or
otherwise not contained in, the written materials provided by the Manager,
including Part II of the Manager’s Form ADV (or a substitute brochure prepared
by the Manager) or other materials provided by the Manager for presentation to
Prospects. Additionally, NIS will not deliver to Prospects any written materials
concerning the Manager that have not been specifically approved by the Manager
in advance in writing. If any Prospect desires further information about the
Manager or its services (“Services”), NIS agrees to have the Prospect contact
the Manager directly with NIS either present or not.     8.   The Manager
represents and warrants that it has the necessary registrations, and agrees to
maintain such registrations, as an investment adviser with the SEC and any other
relevant jurisdiction, or has been advised by legal counsel that it is validly
exempt or excluded from such registration.

 



--------------------------------------------------------------------------------



 



  9.   NIS represents and warrants that it is either (a) registered with state
securities commissions in each jurisdiction in which NIS solicits, or (b) not
required to be registered for such solicitation based on advice of counsel that
registration is not necessary to conduct the services described in this
Agreement in that particular jurisdiction. NIS will engage in solicitation
activities only in jurisdictions where it is duly licensed or registered to
engage in such activities or are exempt from licensing or registration for such
activities.     10.   NIS hereby makes, and with the submission of each Referral
Notice pursuant to Paragraph 2 above, NIS will be deemed to have repeated, the
following representations, warranties and covenants that neither NIS nor any of
its employees or agents is a person who is or has been (a) subject to an SEC
order issued under Section 203(f) of the Advisers Act; (b) convicted within the
previous ten (10) years of any felony or misdemeanor involving conduct described
in Sections 203(e)(2)(A)-(D) of the Advisers Act; (c) found by the SEC to have
engaged, or been convicted of engaging, in any of the conduct specified in
paragraphs (1), (5) or (6) of Section 203(e) of the Advisers Act; or (d) subject
to an order, judgment or decree described in Section 203(e)(4) of the Advisers
Act (individually or collectively, a “Statutory Disqualification”). NIS will
promptly notify the Manager in writing if its or any of its employees or agents
becomes subject to a Statutory Disqualification and NIS will promptly refund to
the Manager any referral fees previously paid by the Manager to NIS, to which it
would otherwise have become entitled under this Agreement, after such time NIS
or any of its employees or agents becomes subject to a Statutory
Disqualification.     11.   This Agreement will continue in effect for a period
of three (3) years as of the date of signing, unless certain specific
circumstances arise, as described below. Should this Agreement not be renewed
upon its three year termination, the Manager’s obligations to continue any
existing payment obligations to NIS as such payment obligations existed on the
termination date for so long as the Prospects referred by NIS remain as clients
of the Manager shall not be affected. In the event of this Agreement being
terminated by either party, a mutually agreed upon client list will be prepared
prior to termination of this Agreement and will be signed by the Chairman of NIS
and the Manager. The Manager or NIS may terminate this Agreement immediately on
written notice to the other if the Manager or NIS is in breach of any
representation, warranty or covenant in this Agreement. This Agreement will
terminate automatically if and when any representation or warranty by NIS
contained in Paragraph 9 and 10, or by the Manager contained in Paragraph 8,
ceases to be true and correct in all respects. Any such termination of this
Agreement will not affect NIS’ obligation to refund referral fees under
Paragraph 10 above.     12.   All notices required to be delivered under this
Agreement will be delivered in person or by U.S. mail, overnight courier,
telecopier (with a hard copy in the U.S. mail), in each case prepaid and
addressed as follows (or to such other addresses as the parties may specify to
one another in writing):

 



--------------------------------------------------------------------------------



 



      If to the Manager:   If to NIS:  
Attalus Capital, L.P.
  National Investment Services, Inc.
2929 Arch Street, Suite 1500
  737 N.Michigan Ave., Suite 1520
Philadelphia, PA 19104
  Chicago, IL 60611
Phone: 215-495-0800
  Phone: 312-335-8300
Fax: 215-495-0801
  Fax: 312-335-9656
Attention: Patrick Egan
  Attention: Robert Kelly

  13.  (A)   NIS will indemnify the Manager and its directors, officers,
employees, affiliates and agents and hold them harmless against any loss,
liability or expense incurred by any of them arising out of or in connection
with any breach by NIS of this Agreement or any act, omission or violation of
law by NIS or its employees or agents, as well as the costs and expenses of
investigating and defending against any claim, suit, action or proceeding in
which such loss, liability or expense is asserted in a court of competent
jurisdiction, by a government agency or authority, or pursuant to the
arbitration provisions in this Agreement, against the Manager or its officers,
directors, employees, affiliates or agents.       (B)   The Manager will
indemnify NIS, its employees, and agents and will hold them harmless against any
loss, liability or expense incurred by any of them arising out of or in
connection with any breach by the Manager of this Agreement or any act, omission
or violation of law by the Manager or any of its officers, directors, employees,
affiliates or agents, as well as the costs and expenses of investigating and
defending against any claim, suit, action or proceeding in which such loss,
liability or expense is asserted in a court of competent jurisdiction, by a
government agency or authority, or pursuant to the arbitration provisions in
this Agreement, against NIS, its employees, or agents.

  14.   (A) This Agreement is made and will be governed under and shall be
construed in accordance with the internal laws of the State of Delaware.      
(B) This Agreement may not be assigned without the written consent of the
non-assigning party, and any purported assignment violating this provision will
be void.         (C) If any provision of this Agreement is or becomes
inconsistent with any present or future law, rule or regulation of any
governmental or regulatory body having jurisdiction over the subject matter of
this Agreement, the provision will be deemed rescinded or modified in accordance
with any such law, rule or regulation. In all other respects, this Agreement
will continue in full force and effect.         (D) No provision of this
Agreement may be waived or modified unless in writing and signed by the party
against whom such waiver or modification is sought to be enforced. Either
party’s failure to insist on strict compliance with this Agreement or any
continued course of conduct on its part will in no event constitute or be
considered a waiver by such party of any right or privilege.         (E) This
Agreement supersedes and terminates the Sub-Advisory Agreement except with
respect to Prospects existing prior to the date of this Agreement, which
agreement shall continue to be governed by the Sub-Advisory Agreement and
contains the entire understanding between the parties concerning the subject
matter of this Agreement. The

 



--------------------------------------------------------------------------------



 



      representations, warranties and obligations of the parties hereunder will
survive the termination of this Agreement.

      (F) This Agreement may be signed in one or more counterparts, all of which
will be considered one and the same agreement, and will become effective when
one or more of such counterparts have been signed by each party and delivered to
the other party.     15.   In the event of a dispute concerning any provision of
this Agreement, the Manager and NIS agree that all disputes shall be submitted
to binding arbitration under the commercial arbitration rules of the American
Arbitration Association. All arbitration proceedings shall be brought and take
place in Philadelphia, Pennsylvania. In no way shall the foregoing constitute a
limitation or waiver of rights that the Manager or NIS may have under state or
federal securities laws to pursue a remedy by other means. This Agreement shall
be binding upon the parties hereto when signed by the Manager and accepted by
NIS with its signature in the space provided below.

     Please confirm NIS’ agreement with the above terms by signing and returning
to us one copy of this signed Agreement.

          Very truly yours,

ATTALUS CAPITAL, L.P.
    By:   /s/ Patrick C. Egan       Name:   Patrick C. Egan      Title:  
President and CEO      NATIONAL INVESTMENT SERVICES, INC.
    By:   /s/ Norman E. Sidler       Name:   Norman E. Sidler      Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
DISCLOSURE STATEMENT
     National Investment Services, Inc. (the “Solicitor”) proposes to introduce
you to Attalus Capital, L.P. (the “Manager”) for the purpose of your possibly
becoming a client of the Manager to receive its services (the “Services”). The
Services include investment management services. Regulations require the
Solicitor and the Manager to disclose to you the nature of our arrangements.
     We have an arrangement with the Manager under which we refer prospective
clients to the Manager in exchange for a referral fee of up to twenty percent
annually of the fees received by the Manager from its clients referred by the
Solicitor during the time they remain as clients of the Manager. The referral
fees paid by the Manager are not passed on to clients referred by us and do not
increase the fees the Manager charges to its clients for the Services.
     The Solicitor and the Manager are not affiliated. In addition, The
Solicitor is not authorized to provide investment advice on behalf of the
Manager or to act for or bind the Manager. No agreement you make with the
Manager will become effective until accepted by the Manager.
ACKNOWLEDGMENT OF RECEIPT
     I acknowledge receipt of Part II of the Manager’s Form ADV (or a substitute
brochure), as well as a copy of this Disclosure Statement describing the
arrangements between the Solicitor and the Manager.
                                                                                   
Printed Name of Introduced Party

              By:         Name:         Title:         Date:        

 